Citation Nr: 0610923	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  96-36 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from June 1972 to May 1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in July 1996 by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A rating decision by the RO in March 1978 denied the 
veteran's claims of entitlement to service connection for 
residuals of an injury to the right shoulder and for 
residuals of an injury to the left shoulder, and a rating 
decision in November 1988 denied his claim of entitlement to 
service connection for arthritis of both hips, with avascular 
necrosis.  The veteran did not initiate an appeal to the 
Board of either of those rating actions by filing a timely 
notice of disagreement and, consequently, those unappealed RO 
decisions became final.  See 38 U.S.C.A. § 7105 (West 2002).  
In October 1995 and thereafter, the veteran submitted 
additional evidence in an attempt to reopen his claims.  The 
RO found that the additional evidence was not new and 
material, and the current appeal ensued.

A Board decision dated August 10, 2000, found that some of 
the additional evidence received since the prior final denial 
of the veteran's claims for service connection for a 
bilateral shoulder disorder and a bilateral hip disorder was 
new and material, reopened the claims, and denied the claims 
on the merits.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which, on a motion by the Secretary of Veterans 
Affairs, which was not opposed by the veteran-appellant, 
vacated the Board's August 10, 2000, decision as to the 
merits of the two service connection claims and remanded the 
matter for re-adjudication under the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Court did 
not vacate that part of the Board's decision which found that 
reopening of the veteran's claims was warranted.

A Board decision dated May 24, 2002, again denied the 
veteran's claims for service connection for a bilateral 
shoulder disorder and a bilateral hip disorder.  The veteran 
appealed the Board's decision to the Court.  In the 
proceedings before the Court, the Secretary of Veterans 
Affairs conceded that VA had not complied with its duty to 
notify the claimant in accordance with the provisions of the 
VCAA and its implementing regulations codified at 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The Court found that, under 
its holding in Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002), the failure by VA to fulfill the duty to notify in 
this case requires further notification to the claimant, and, 
accordingly, in August 2005 the Court vacated the Board's May 
2002 decision and remanded the matter for further 
proceedings.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

The Order of the Court in this case which vacated the Board's 
May 2002 decision noted an argument by the appellant that VA 
and the Board should afford him a medical examination and a 
medical opinion on the question of whether any disorder of 
the shoulders and/or hips which he currently has is 
etiologically related to his active military service.  The 
Court stated that in its discretion it had decided not to 
address that argument presented by the appellant.  Upon 
consideration of the matter, the Board finds that the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claims on appeal of 
entitlement to service connection for a bilateral shoulder 
disorder and a bilateral hip disorder and, therefore, a 
further medical opinion in this case is not necessary to 
decide the appeal.  See 38 C.F.R. § 3.159(c)(4) (2005).  In a 
statement received in January 2006, the appellant said that 
he has no more information or evidence to submit to VA, and, 
on review of the entire record, the Board has concluded that 
VA's duty to assist the appellant in the development of facts 
pertinent to his claims under the provisions of the VCAA and 
its implementing regulations has been satisfied.  On that 
basis, the Board's remand orders will be limited to 
notification action.    

With regard to the notice which the VCAA and its implementing 
regulations 
require VA to provide to claimants, the Court has recently 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, which 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between a veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (March 3, 2006).               

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The AMC 
should specifically inform the appellant 
of the nature of evidence necessary to 
substantiate his claims of entitlement to 
service connection for a bilateral 
shoulder disorder and a bilateral hip 
disorder, what evidence, if any, VA will 
request on his behalf, and what evidence 
he is requested to provide.  The AMC's 
letter to the appellant should also 
inform him of the five elements of his 
service connection claims as discussed by 
the Court in Dingess/Hartman, supra.

2.  The AMC should then re-adjudicate the 
remanded claims based on a consideration 
of all of the evidence of record.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that 
all claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

